17-22716-rdd      Doc 75     Filed 04/04/19     Entered 04/04/19 15:04:33          Main Document
                                               Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 IN RE

         RHONA VIAN ZEYTOONIAN                                CHAPTER 11

                                                              CASE NO. 17-22716 (RDD)
                         Debtor.


                         ORDER DISMISSING CHAPTER 11 CASE

       Upon the motion, dated September 10, 2018 (the “Motion”), of Wells Fargo Bank, N.A. as

Servicing Agent for U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan

Trust Inc., Asset-Backed Pass-Through Certificates, Series 2006-WMC1, for an order, pursuant to

Section 1112 of Title 11 of the United States Code (the “Bankruptcy Code”) and Federal Rule of

Bankruptcy Procedure 1017(a) dismissing the above-captioned case; and due and proper notice

of the Motion having been made on all necessary parties; and there being no objections to the

requested relief; and the Court having held a hearing on the Motion on March 29, 2019; and upon

all of the proceedings had before the Court; and after due deliberation the Court having determined

that the movant has established sufficient cause for the dismissal of this case based on the debtor's

inability to confirm a Chapter 11 plan; and it further appearing that the dismissal of this case, rather

than its conversion to a case under Chapter 7 of the Bankruptcy Code, is in the interests of creditors

and, to the extent relevant, the debtor; now, therefore, it is hereb

       ORDERED that the Motion is granted as provided herein; and it is further

       ORDERED that this Chapter 11 case is hereby dismissed pursuant to 11 U.S.C. sec.

1112(b); and it is further
17-22716-rdd     Doc 75       Filed 04/04/19    Entered 04/04/19 15:04:33       Main Document
                                               Pg 2 of 2


       ORDERED that within 14 days of the date of this Order the Debtor shall pay all

outstanding fees and statutorry interest owed to the United States Trustee and file the appropriate

affidavit of disbursements.

Dated: April 3, 2019

                                      _/s/Robert D. Drain_________________________

                                      United States Bankruptcy Judge
